McMurray, Judge.
On August 24, 1976, the claimant in this workers’ compensation case (formerly workmen’s compensation) suffered an on-the-job injury which, on December20,1976, the board found arose out of and in the course of his employment. However, no disability attributable to the injury was determined (because of other unrelated disabilities which he was suffering at that time). In Poole v. Ins. Co. of North America, 143 Ga. App. 623 (239 SE2d 191), this finding was affirmed (by affirmance of the superior court in affirming the board).
Subsequently, claimant filed for a change in *81condition hearing contending he was now totally-disabled. On February 24, 1978, the administrative law judge found, after consideration of the evidence, that the claimant was now suffering a 10% loss of use of his left hand injured in the accident arising out of and in the course of his employment. On appeal to the board this finding and award was increased to "80 to 90 per cent loss of use of the left hand, arm and shoulder,” and the award was increased accordingly. The superior court affirmed, and the employer/insurer appeals. Held:
Argued January 10,1979 —
Decided January 29, 1979 —
Rehearing denied February 15, 1979 —
Swift, Currie, McGhee & Hiers, Charles L. Drew, for appellants.
Jack V. Dorsey, for appellee.
The evidence supports the finding and award of the board as to a change in condition since the last award. The superior court properly affirmed the board. Lewis v. Maryland Cas. Co., 137 Ga. App. 842, 844 (225 SE2d 91); Zurich Ins. Co. v. McDuffie, 117 Ga. App. 90, 91 (1,2) (159 SE2d 423); Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408, 410-411 (1-9) (224 SE2d 65).

Judgment affirmed.


Deen, P. J., and Shulmán, J., concur.